DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 08/26/2021.
Claims 1, 11 and 18 has been amended, and no claim has been canceled or added.  Currently, claims 1-20 are pending.

Terminal Disclaimer

The terminal disclaimer filed on 09/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,665,439 and U.S. Patent No. 10,452,487 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  As a result, the double patenting rejection with respect to U.S. Patent No. 9,665,439 and U.S. Patent No. 10,452,487 has been withdrawn.

Remarks

The amendment of Specification filed 08/26/2021 has been accepted and entered.  As a result, the previous objection of Specification has been withdrawn.

Amendments to claims 1, 11 and 18 are effective to overcome the 112(b) rejection presented in the previous Office action.  Therefore, the previous 112(b) rejection of claims 1-20 has been withdrawn.

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for performing continuous file system object monitoring and backup operations for a collection of file system objects stored in a file system, which includes creating a set of events in response to changes respective to a number of file system objects, determining accessory file system objection information relative to at least one file system object subject to a change, grouping the set of event into one or more event group and assigning a unique group identifier and an overall group size to each event, and processing the set of events each associated with respective accessory file system object information, respective unique group identifier and respective overall group size into a number of backup requests. 

The closest prior art of record, Strassburg et al. (U.S. Publication No. 2004/0139125) teaches a hierarchical storage management system which processes file access operations through DMAPI events wherein processing DMAPI events includes sending DMAPI events, Strassburg et al., Fig. 7 and [0097]-[0102]).

Another close prior art of record, Patwardhan (U.S. Patent No. 9,645,892) teaches a method/system for identifying and recording file events associated with a file system in change logs while incrementally backing up the file system, which includes beginning incrementally backing up the file system by reading a current change log, identifying a file event associated with the file system while incrementally backing up the file system, identifying a unique identifier associated with the file event and recording a file event in the current change log or a new change log based on the unique identifier associated with the file event (see Abstract, Fig. 4 and [column 3, lines 17-56]).

However, Strassburg et al. and/or Patwardhan fail to anticipate or render obvious the recited features of (i) grouping, by an event group assembler, the set of events into one or more event groups and for each event in a respective event group, assigning a unique group identifier of said respective event group and an overall group size of said respective event group to each event of the said respective event group, wherein the overall group size is the overall number of events in said respective event group; (ii) sending, by said file system event handling implementation, said set of events each associated with respective accessory file system object information, a respective unique group identifier and a respective overall group size to a number of backup clients registered as event listener applications to said file system event handling implementation; and (iii) processing, in one or more backup clients, said set of events each associated with respective accessory file system object information, a respective unique group identifier and a respective overall group size into a number of backup requests, as similarly presented in independent claims 1, 11 and 18.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-10, 12-17 and 19-20 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164